Citation Nr: 1016999	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO. 06-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including the preliminary question of whether the 
claimant has status as a veteran.


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The claimant had active service from May 1989 to February 
1991. An August 2004 administrative decision determined that 
his discharge under conditions other than honorable (OTH) 
barred him from receipt of Department of Veterans Affairs 
(VA) benefits. The claimant did not timely appeal the 
decision and it became final.

The current appeal to the Board of Veterans' Appeals (Board) 
is from an October 2005 rating decision of a VA Regional 
Office (RO) that denied the claimant's claim for service 
connection on the basis that is was precluded by the 
character of discharge from the military. The Board notes 
that the claimant's representative has taken issue with the 
non-adjudication of his service connection and TDIU claims. 
See September 2009 statement. The issue as to the claimant's 
status as a Veteran (and an assessment of whether he is 
barred from receipt of such benefits) must be adjudicated 
prior to the assessment of whether he is entitled to service 
connection or TDIU benefits.

In a July 2008 decision, the Board denied the claim on the 
basis that benefits were precluded based on the character of 
his discharge. The claimant appealed the decision denying the 
claim to the United States Court of Appeals for Veterans 
Claims (Court). In an October 2008 Order, the Court remanded 
the claim to the Board for readjudication in accordance with 
a Joint Motion for Remand, and the Board remanded the matter 
in December 2008 for the required development. The post-
remand development, for the reasons discussed below, was not 
adequate for rating purposes. As such, the appeal is again 
REMANDED to the Department of Veterans Affairs Regional 
Office. VA will notify the claimant if further action is 
required.


REMAND

The claimant contends that he is entitled to service 
connection for an acquired psychiatric disorder. An August 
2004 administrative decision held that he was barred from the 
receipt of VA benefits as a result of his discharge from 
military service under conditions other than honorable. 
Specifically, the RO determined that the claimant's 
misbehavior in service amounted to persistent and willful 
misconduct, rendering his discharge under other than 
honorable conditions equivalent to a discharge issued under 
dishonorable conditions. The in-service charges included 
threatening to kill another service member, unlawfully 
carrying a concealed weapon, striking and kicking another 
service member with a force likely to produce death or 
grievous bodily harm, disrespect toward a petty officer, and 
failing to go to his appointed place of duty. The claimant, 
however, contends that he was insane at the time he committed 
the offenses that led to his discharge under conditions other 
than honorable, and that his insanity negates what would 
otherwise bar him from receiving VA benefits.

VA regulation mandates that a discharge or release from 
service under specified conditions is a bar to the payment of 
benefits, unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release. 
38 C.F.R. § 3.12(b) (2009).

Additionally, a discharge or release under other than 
honorable conditions is considered to have been issued under 
dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct. A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release. 38 C.F.R. § 
3.12(d)(4) (2009).

The burden is on each claimant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with a 
qualifying discharge), and the reasonable doubt doctrine does 
not apply in such a case. D'Amico v. West, 12 Vet. App. 264 
(1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. 
Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 
145 (1996). A serviceman applying for an insanity exception 
has the burden of presenting competent evidence of insanity 
at the time of commission of the offenses leading to 
discharge. See Stringham v. Brown, 
8 Vet. App. 445, 449 (1995).

According to 38 C.F.R. § 3.354(a), an insane person is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. Also, 38 
C.F.R. § 3.354(b) provides that when a rating agency is 
concerned with determining whether an appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation 
(38 U.S.C. § 5303(b)), it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.

In this case, the claimant's service treatment records were 
determined to be largely unavailable. As discussed in the 
previous decision and remand, the available records do not 
demonstrate that the claimant was insane at the time he 
committed the offenses leading to his discharge or release 
from service. However, VA has a heightened duty to assist a 
claimant where his service records are unavailable. 
See Cuevas v. Principi, 3 Vet. App. 542 (1992). This duty 
includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995). The October 2008 Joint Motion for Remand 
clearly deemed a retrospective opinion regarding the 
claimant's psychiatric status at the time he committed the 
offenses at issue necessary in this case. 

In February 2009, a VA examiner assessed the claimant's 
current condition, to include an Axis I diagnosis of 
schizoaffective disorder, depressed type; posttraumatic 
stress disorder feature; and an Axis II diagnosis of 
personality disorder, not otherwise specified. With regard to 
an assessment of his mental condition at the time of the 
offenses culminating in his discharge from service, the 
examiner stated that these offenses were "most likely caused 
by, or a result of, psychotic processes." The claimant 
appeared to the examiner to be "paranoid at the time" and 
to have been "delusional while in the Navy."  The RO, 
presumably upon reading the February 2009 report, sent the 
file back to the examiner to determine whether the claimant 
was "insane" at the time, since the examiner had not 
answered this pertinent question. In a May 2009 addendum, the 
examiner stated that such a determination could not be made 
"without resorting to mere speculation," because "insanity 
is not a psychological label but a legal term." The examiner 
reiterated the opinion that the claimant was "psychotic" at 
the time. It does not appear that the examiner was given the 
specific definition of the term "insane" so that an 
adequate opinion could be rendered. When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007). In this case, VA 
must enlighten the examiner as to VA's very specific 
definition of "insane" and then ask whether the evidence of 
record establishes that the claimant meets such a definition. 
Because the elements of being rendered insane are largely 
medical in nature the Board cannot make this determination on 
its own. The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims. 
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Accordingly, the case is again REMANDED to cure this defect 
by way of the following action:

1. Obtain an addendum to the February and 
May 2009 VA examination reports for the 
purpose of clarifying the opinion 
regarding the claimant's psychiatric 
status 
(i.e., whether he was insane) at the time 
he committed the offenses leading to his 
discharge from service. The claims folder 
(including the service personnel records 
pertaining to his discharge and his post-
service treatment records) should be 
provided to the examiner in conjunction 
with the addendum. The examiner should 
specifically opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the claimant 
was insane at the time he committed the 
offenses leading to his discharge or 
release from service. The RO must provide 
the following definition of the term 
"insane" to the examiner for use in 
rendering this opinion:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis has 
been engrafted upon such basic condition, 
exhibits, due to disease, a more or less 
prolonged deviation from his normal method 
of behavior; or who interferes with the 
peace of society; or who has so departed 
(become antisocial) from the accepted 
standards of the community to which by 
birth and education he belongs as to lack 
the adaptability to make further 
adjustment to the social customs of the 
community in which he resides. 
38 C.F.R. § 3.354(a) (2009).

The rationale for any opinion given must 
be provided.

2. Readjudicate the claim. If the benefits 
sought on appeal remain denied, the 
claimant and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The claimant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



